                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE                )
OF THE N.A.A.C.P., DEMOCRACY              )
NASHVILLE-DEMOCRATIC                      )
COMMUNITIES, THE EQUITY                   )
ALLIANCE, and ANDREW                      )
GOODMAN FOUNDATION,                       )
                                          )          Case No. 3:19-CV-00365
        Plaintiffs,                       )          Judge Aleta A. Trauger
                                          )
v.                                        )
                                          )
TRE HARGETT, in his official capacity )
as Secretary of State of the State of     )
Tennessee, MARK GOINS, in his             )
official capacity as Coordinator of       )
Elections for the State of Tennessee,     )
HERBERT SLATERY III, in his official )
Capacity as Attorney General of the State )
of Tennessee, the STATE ELECTION          )
COMMISSION, and DONNA                     )
BARRETT, JUDY BLACKBURN,                  )
GREG DUCKETT, MIKE                        )
MCDONALD, JIMMY WALLACE,                  )
TOM WHEELER, and KENT                     )
YOUNCE, in their official capacities as )
members of the State Election             )
Commission,                               )
                                          )
        Defendants.                       )


                                    MOTION TO DISMISS


       The Attorney General, on behalf of the above-captioned defendants, in their official

capacities only, moves this Court to dismiss Plaintiffs’ Complaint (DE 1) pursuant to Fed. R. Civ.

P. 12(b)(1) and (6) for lack of subject matter jurisdiction and failure to state a claim upon which

relief can be granted. Plaintiffs challenge certain provisions of Public Chapter 250 (the “Act”) on


                                                1

    Case 3:19-cv-00365 Document 21 Filed 06/03/19 Page 1 of 6 PageID #: 126
grounds that the Act allegedly violates the First and Fourteenth Amendments to the United States

Constitution.

          As set forth below and in the accompanying memorandum of law, dismissal is appropriate

pursuant to Fed. R. Civ. P. 12(b)(1) as this Court lacks subject matter jurisdiction over Plaintiffs’

claims:

          1.     The Act has yet to take effect, nor is there an imminent threat of enforcement of the

Act by Defendants. Further, Plaintiffs have not alleged that they intend to violate the Act nor have

they alleged that violation is inevitable. Absent such allegations giving rise to an injury-in-fact,

Plaintiffs’ claims lack standing and the case is non-justiciable. See, e.g., Steel Co. v. Citizens for

a Better Env’t, 523 U.S. 83, 102-04 (1998).

          2.     Plaintiffs’ claims are based upon contingent future events that may never occur.

Rulemaking to determine enforcement of the Act has not yet occurred, nor have Defendants

indicated how they will utilize their discretion on the subject of enforcement. Plaintiffs fail to

allege that they will perform an act giving rise to enforcement. As these events are speculative

and uncertain, Plaintiffs’ claims are not ripe for review. See, e.g., Texas v. United States, 523 U.S.

296, 300 (1998).

          Dismissal is also appropriate under Fed. R. Civ. P. 12(b)(6) as Plaintiffs’ claims fail as a

matter of law:

          Count 1: The Act is not constitutionally vague. The language used by the Act is neither

complex nor confusing, and hypotheticals that unfairly isolate terms are insufficient. As the Act

does not fail “to provide people of ordinary intelligence a reasonable opportunity to understand

what conduct it prohibits,” it is constitutionally satisfactory. See, e.g., Johnson v. United States,

135 S.Ct. 2551, 2566 (2015).



                                                   2

    Case 3:19-cv-00365 Document 21 Filed 06/03/19 Page 2 of 6 PageID #: 127
       Count 2: Plaintiffs lack standing to assert the legal rights of their workers. See, e.g., Warth

v. Seldin, 422 U.S. 490, 498 (1975). Further, as Plaintiffs have failed to describe the First

Amendment right allegedly violated, this count fails to satisfy the adequate-pleading standard.

See, e.g., Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

       Count 3: The disclaimer required by the act is commercial speech and not opinion speech.

The rational-basis test applies rather than strict scrutiny. Discount Tobacco City & Lottery, Inc. v.

U.S. 674 F.3d 509, 544 (6th Cir. 2012). That the disclosure is designed to ensure that Tennessee

citizens are not disenfranchised by mistakenly believing that a third party voter registration

organization is synonymous with the election commission or secretary of state is rational enough

to survive constitutional scrutiny. See, e.g., TriHealth, Inc. v. Bd. of Comm’rs, 430 F.3d 783, 790

(6th Cir. 2005).

       Count 4: Plaintiffs lack standing to argue deprivation of the right to vote as they are

organizations, not citizens. See, e.g., Johnson v. Bredesen, No. 3:07-0372, 2007 WL 1387330 at * 1

(M.D. Tenn. May 8, 2007). Further, as Plaintiffs have failed to describe the First Amendment right

allegedly violated, this count fails to satisfy the adequate-pleading standard. See, e.g., Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007).

        For these reasons, as explained in greater detail by the accompanying memorandum of law

in support of this motion, Plaintiffs’ Complaint should be dismissed.

                                                      Respectfully Submitted,


                                                      HERBERT H. SLATERY III
                                                      Attorney General and Reporter

                                                      JANET M. KLEINFELTER
                                                      Deputy Attorney General

                                                      /s/Alexander S. Rieger

                                                 3

    Case 3:19-cv-00365 Document 21 Filed 06/03/19 Page 3 of 6 PageID #: 128
                                        ALEXANDER S. RIEGER
                                        KELLEY. L. GROOVER
                                       Assistant Attorneys General
                                       Public Interest Division
                                       War Memorial Bldg, 3rd Floor
                                       P.O. Box 20207
                                       Nashville, TN 37202
                                       (615) 741-2408
                                       alex.rieger@ag.tn.gov




                                   4

Case 3:19-cv-00365 Document 21 Filed 06/03/19 Page 4 of 6 PageID #: 129
                                 CERTIFICATE OF SERVICE


        I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.


       TAYLOR A. CATES
       BURCH, PORTER, & JOHNSON, PLLC
       130 N. Court Avenue
       Memphis, TN 38103
       (901) 524-5165
       tacates@bpjlaw.com
       wirvine@bpjlaw.com

       JON GREENBAUM
       EZRA D. ROSENBERG
       JULIE HOUK
       POOJA CHAUDHURI
       LAWYERS’COMMITTEE FOR CIVIL RIGHTS UNDER LAW
       1500 K Street, NW, Ste. 900
       Washington, D.C. 20005
       (202) 662-8600
       erosenberg@lawyerscommittee.org
       pchaudhuri@lawyerscommittee.org

       IRA M. FEINBERG
       HOGAN LOVELLS US LLP
       390 Madison Avenue
       New York, NY 10017
       (212) 918-3509
       ira.feinberg@hoganlovells.com

       ALLISON M. RYAN
       HOGAN LOVELLS US LLP
       555 Thirteenth Street, NW
       Washington, DC 20004-1109
       (202) 637-5600
       allison.holt@hoganlovells.com

       YAEL BROMBERG
       BROMBERG LAW LLC
       The Andrew Goodman Foundation
       10 Mountainview Road
       Upper Saddle River, NJ 07458

                                                  5

    Case 3:19-cv-00365 Document 21 Filed 06/03/19 Page 5 of 6 PageID #: 130
       (202) 995-1808
       yaelbromberglaw@gmail.com

       DANIEL AYOADE YOON, BPR No. 028798
       2004 8th Ave S
       Nashville, TN 37204
       (615) 541-5141
       danielayoadeyoon@gmail.com

on this 3rd day of June, 2019.

                                                /s/Alexander S. Rieger
                                                ALEXANDER S. RIEGER
                                                Assistant Attorney General




                                       6

    Case 3:19-cv-00365 Document 21 Filed 06/03/19 Page 6 of 6 PageID #: 131
